Citation Nr: 1426961	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sciatic nerve peripheral numbness in the lower extremities.

3.  Entitlement to a compensable disability rating prior to January 31, 2007, a disability rating greater than 30 percent from January 31, 2007 to March 13, 2013, and a disability rating greater than 50 percent beginning March 13, 2013 for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to October 1996, to include a tour in the Persian Gulf.

The Veteran's claims come before the Board of Veterans' Appeals  (Board) on appeal from December 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Specifically, the December 2006 rating decision continued a noncompensable rating for bilateral pes planus with plantar fasciitis and found that the Veteran had failed to submit "new and material evidence" to reopen a previously denied claim of entitlement to service connection for a low back disorder with sciatic nerve peripheral numbness.  The August 2008 rating decision continued the denial of service connection for a low back disorder with sciatica.  

This case was previously before the Board in February 2012 at which time the Board reopened the issues of entitlement to service connection for a low back disorder with sciatic nerve peripheral numbness and remanded the claims on the merits for more development.  

In March 2014, the Board requested an opinion from a medical expert via the Veterans Health Administration (VHA). A VHA opinion was provided by a neurologist, and that opinion has been associated with the record.

The issue of entitlement to a compensable disability rating prior to January 31, 2007, a disability rating greater than 30 percent from January 31, 2007 to March 13, 2013, and a disability rating greater than 50 percent beginning March 13, 2013 for bilateral pes planus with plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A preponderance of the medical evidence suggests that the Veteran's low back disorder began during his military service.

2.  A preponderance of the medical evidence suggests that the Veteran's sciatic nerve peripheral numbness in the lower extremities began during his military service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  Service connection for sciatic nerve peripheral numbness in the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he suffers from a current low back disorder with sciatic nerve peripheral numbness in the lower extremities and that he experienced such issues in service and continuing since service.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran's service treatment records show several complaints of low back pain and sciatica.  Specifically, a March 1974 record shows complaints of low back pain for three days with an assessment of "musculospastic back."  A June 1980 record shows complaints of numbness in the calves and an October 1980 record shows complaint of numbness in both legs.  An April 1981 record shows complaints of low back pain as well as bilateral radiculopathy.  A September 1981 treatment record shows complaints of low back pain along with numbness in the lower extremities.  An April 1992 record shows complaints of low back pain and a normal X-ray of the lumbar spine.  Finally, while the Veteran's August 1996 separation examination shows a normal spine, in the August 1996 Report of Medical History the Veteran reported "yes" to "recurrent back pain."

The Veteran was discharged from service in October 1996 and, immediately after service, he submitted a claim for service connection for a low back disorder, contending that he had suffered from low back pain since October 1977.  In connection with this claim, he was afforded a VA examination in December 1996.  This examination report noted the Veteran's complaints of pain in the lower lumbar area of the back, occurring two to three times per month and lasting from one to two minutes.  The pain was cramping-like in nature and did not occur with any particular activity other than standing for long periods of time.  He had nearly normal range of motion of the lumbar spine but did have a 20 degree deficit of forward flexion and a 5 degree deficit of right lateral flexion.  It was noted that the Veteran had a normal lumbar evaluation.  Based on these findings, by rating decision dated in January 1997, the RO denied service connection for "low back pain," finding that while the Veteran was treated for low back pain in service, there was no current lumbar spine disorder for which service connection could be granted.
      
The Veteran submitted a new claim for service connection for a low back disorder in July 2006 along with a claim for service connection for sciatic nerve peripheral numbness.  In connection with this claim, he submitted an October 2006 magnetic resonance imaging (MRI) scan of the low back.  The Veteran also submitted a July 2007 statement from his wife, M.T.S., in which she wrote that she met and married the Veteran while in service in 1974/75 and that he had complained of back and sciatica pain since she first knew him.  
      
The Veteran was afforded a VA examination in July 2008.  At that time, he was diagnosed with 1) spondylosis of the lumbar spine with neuroforaminal narrowing, 2) spondylolisthesis L4 on L5, and 3) intermittent sciatica to left lower extremity secondary to spondylosis with neuroforaminal narrowing and spondylolisthesis.  The examiner opined that both the Veteran's spondylosis and intermittent sciatica were not related to his military service.  With regard to the spondylosis, the examiner wrote that the Veteran was not diagnosed with spondylosis or spondylolisthesis while he was in the military and was not diagnosed with this condition until many years after service.  The Veteran's separation examination in 1996 did not demonstrate any lumbar spine condition or neurological condition.  With regard to the sciatica, the examiner wrote that the Veteran was not diagnosed with any chronic or recurrent back or neurological disorder in service or until many years after service.  The examiner wrote that the sciatica could have been diagnosed easily with a standard X-ray, which would have demonstrated the spondylosis and or the spondylolisthesis.  The fact that the Veteran had a normal lumbar spine X-ray in service and that he was not diagnosed with a low back disorder or neurological disorder in service led the examiner to the conclusion that the condition was not related to the Veteran's military service, but was a development that occurred years after military service.  
      
Pursuant to a February 2012 Board remand, an addendum medical opinion was obtained in March 2012 from the same examiner who examined the Veteran in July 2008.  In the March 2012 addendum opinion the July 2008 VA examiner wrote that, he reviewed the previous July 2008 examination; the Veteran's computerized patient records; the March 1974, April 1981, September 1981, April 1992, August 1996, December 1996, and December 2006 medical records; and the lay statements from the Veteran and his wife.  After reviewing all of these documents the examiner opined that the Veteran's back disorder did not develop and was not found on previous X-rays or previous examinations, and that approximately 10 years after service discharge the Veteran was noted to have mild spondylosis of the lumbar spine.  The examiner thus wrote that the Veteran's current diagnosis of spondylosis of the lumbar spine was not related to his previous multiple in-service treatments regarding the back, none of which supported a diagnosis for any neurological involvement.  
      
In March 2014, the Board requested a further opinion by a VHA examiner.  Specifically, the Board noted that in a December 2008 statement, the Veteran wrote that the July 2008 VA examiner was biased.  He indicated that the VA examiner discredited the Veteran's ailments, would smirk under his breath, and tell the Veteran he had arthritis.  According to the Veteran, the examiner "continually used records from previous appointments (which were misdiagnosed) to validate his own assertions" concerning the Veteran's health.  The Veteran also wrote that he only underwent X-ray of his lumbar spine in service and not an MRI and that the X-rays were not read properly.  

Pursuant to the March 2014 request, a VHA opinion was obtained in May 2014.  The VHA examiner reviewed the file and noted the Veteran's military service dates.  The examiner indicated that he did not have details on which branch the Veteran served in, nor his specific tasks, however, from evaluating many veterans, the examiner wrote that there appeared to be a significant component of heavy lifting, jumping, and other scenarios that cause back strain in service.  During the Veteran's service, he was evaluated several times for back pain, the earliest report in 1974.  Subsequent documents identified numbness in the legs and there was mention of several X-rays done during this time.  The earliest mention of an MRI appears to be from an outside provider which the Veteran had submitted for incorporation to a service connection evaluation.  In this MRI two items were noted:  1) spondylosis of lumbar spine with neuroforaminal narrowing, and 2) spondylisthesis of L4 onto L5.  The examiner noted that, in his practice, the MRI was the "gold standard" for evaluation.  The MRI study was only developed in the 1970s and did not come into wide clinical use until at least the 1980s and 1990s.  Until that time, radiculopathy was a clinical diagnosis and, if indicated, a myelogram (injection of dye into the spinal canal) was done to confirm the diagnosis.  Plain X-rays would not have shown many of the pathologies associated with degenerative changes of the spine.  

Thus, according to the examiner, sciatica or any peripheral radiculopathy is a clinical diagnosis.  Plain X-rays cannot show anything other than bony alignment.  Many of the more focal impingements on a nerve do not appear on X-rays or even CT (computed tomography) scans.  Lumbar spondylosis is a general term for degenerative changes of the lumbar spine.  A more descriptive term is degenerative disk disease.

The spondylisthesis is easily appreciated on an X-ray.  Spondylisthesis is the displacement of one vertebral body away from another.  It may occur from a congenital defect and would have been easily seen many years ago, or could have developed from ongoing process such as degenerative disk disease.  Spondylisthesis may not have been present at the time that the Veteran was on active duty and did present itself afterwards.  No mention was made of the degree of spondylisthesis and so may actually be quite subtle.  

In conclusion, the examiner wrote that, in context of the Veteran's work, repeated clinic visits for leg numbness and back pain, the current radiographic presence of degenerated disk disease has been present since his time of active duty.  Thus, according to the examiner, it was as likely as not that the Veteran's lumbar spine disorders and sciatica started during his active military service.  

In this case, the Board finds that service connection for a low back disorder and sciatic nerve peripheral numbness in the lower extremities is warranted.  See 38 U.S.C.A. § 5107(b).  While there are conflicting medical opinions in this case, the May 2014 VHA examiner opined that the Veteran's lumbar spine disorders and sciatica first began during active military service and provided a well-reasoned rationale in support of this opinion.   As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a low back disorder and sciatic nerve peripheral numbness in the lower extremities is granted.  


ORDER

Service connection for a low back disorder is granted.

Service connection for sciatic nerve peripheral numbness in the lower extremities is granted.


REMAND

In July 2006 the Veteran submitted a claim for an increased rating for his service-connected bilateral pes planus with plantar fasciitis.  By rating decision dated in December 2006 the RO continued a noncompensable disability rating for the pes planus.  The Veteran submitted a timely notice of disagreement (NOD) as to the December 2006 decision in July 2007.  Subsequently, by rating decision dated in January 2008 the RO increased the disability rating for pes planus to 30 percent from January 31, 2007.  In March 2013 the Veteran submitted a claim for an increased rating for pes planus.  By rating decision dated in February 2014 the RO increased the disability rating for pes planus to 50 percent effective March 13, 2013.

The record on appeal does not indicate that VA responded to the July 2007 NOD.  Furthermore, as the increases to 30 percent and 50 percent for bilateral pes planus with plantar fasciitis do not represent a full grant the benefits sought, the Veteran's appeal has not been abrogated and the matter remained in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Veteran's claim for a higher rating for pes planus has remained pending and unadjudicated since the initial rating decision granting service connection.  See 38 U.S.C. § 7105(b)(1), (d)(1) (once a claimant files a timely NOD with an RO decision and a disagreement still exists after further development, the Secretary must prepare a Statement of the Case (SOC)); Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007) ("[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."); Myers v. Principi, 16 Vet.App. 228, 236 (2002) (claim for service connection remains pending when RO has not responded to claimant's NOD); Tablazon v. Brown, 8 Vet.App. 359, 361 (1995) (where the VA failed to furnish the veteran with an SOC, the RO decision did not become final and the claim remains pending).

When an NOD is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare an SOC pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

An SOC regarding the increased rating claim for pes planus has not been issued.  Accordingly, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issue of entitlement to a compensable disability rating prior to January 31, 2007, a disability rating greater than 30 percent from January 31, 2007 to March 13, 2013, and a disability rating greater than 50 percent beginning March 13, 2013 for bilateral pes planus with plantar fasciitis.  The RO should also advise the appellant of the need to timely file a substantive appeal if he desires appellate review of this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


